EXHIBIT 10.1


AGREEMENT (“Agreement”) entered into the 14th day of April, 2010, by and among
EMERGING VISION INC. (“EVI”), a New York corporation having an address at 520
Eighth Avenue - 23rd Floor, New York, New York 11530; INSIGHT IPA OF NEW YORK,
INC. (“Insight IPA”), and INSIGHT MANAGED VISION CARE (“Insight Vision Care”
and, together with Insight IPA, (“Insight”), each having an address at 520
Eighth Avenue - 23rd Floor, New York 11530; and VISION WORLD, LLC (“Vision
World”) a Delaware limited liability company having an address at 520 Eighth
Avenue - 9th Floor, New York, New York 10018.  For purposes of this Agreement,
whenever the term “Party” is used herein, and unless otherwise indicated, EVI
and Insight will be deemed to be a single Party and Vision World will be deemed
to be a single Party.


W I T N E S S E T H:


WHEREAS, EVI owns and operates and grants franchises to third parties to own and
operate retail optical stores doing business under the names Sterling Optical,
Site For Sore Eyes and various other authorized names; and


WHEREAS, Insight IPA is a wholly owned subsidiary of EVI, and Insight Vision
Care is a division of EVI; and


WHEREAS, Insight IPA and Insight Vision Care were each established (i) to enter
into provider agreements with franchisees and operators of EVI stores; and (ii)
to enter into contracts with third party organizations pursuant to which the
providers would provide specified eye care services to members of such
organization; and


WHEREAS, Vision World is in the business of soliciting and administrating third
party eye care benefit programs with third party organizations, pursuant to
which members of such third party organizations may obtain certain eye care
services with authorized Vision World professional eye care providers (the
“Managed Care Plans”); and


WHEREAS, Vision World and EVI have agreed that Vision World will serve as a
third party administrator for providers who have entered into agreements
(“Provider Agreements”) with Insight (“Insight Providers”) and will allow
certain EVI franchisees and other EVI store operators to participate and serve
as providers for Vision World;


NOW, THEREFORE, for the consideration herein stated, the parties agree as
follows:


1. Services to be Provided by Insight.


(a) Insight will, promptly upon execution of this Agreement, provide to Vision
World copies of all Provider Agreements it maintains with its franchisees and
other operators of EVI Stores.


(b) Insight, promptly upon execution of this Agreement, will also provide to
Vision World copies of all managed care agreements which are currently in effect
for Insight Providers.


(c) Except as otherwise described herein, Insight may continue to enter into
Provider Agreements with its franchisees and operators of EVI Stores, and it
will deliver copies of such agreements to Vision World , promptly after signing.


(d) Except as otherwise provided herein, EVI and/Insight will have the right to
continue to enter into Managed Care Agreements, and upon execution, they will
deliver copies thereof to Vision World to be administered in accordance with
this Agreement.




2. Services to be Provided by Vision World


(a)           Vision World will, to the extent that Insight has agreed with
third party organizations to administer Managed Care Plans (i.e., to process and
forward claims from Providers for payment, respond to eligibility determinations
and receive and distribute payments), perform such functions on behalf of
Insight and, subject to the terms of this Agreement, will collect and distribute
payments, as and when same are received, to Insight Providers. Vision World will
be obligated to perform such services in a diligent and timely manner.


(b)           Vision World will be responsible for the credentialing of all
Insight Providers.


(c)           Vision World will, during its normal business hours, provide
through its service department, support for Insight Providers to seek to resolve
any issues, including requirements of applicable managed care plans and claim
status, and will utilize the telephone number provided by Insight or such other
number as the parties may agree.  Upon termination of this Agreement, for any
reason, Insight will retain all rights to the telephone number.


3.   Vision World Provider Agreements.


 
(a)
Vision World will offer to all EVI franchisees and any other eligible operators
of

Sterling Optical Centers, located in the areas in which Vision World shall then
be operating (hereinafter the “Vision World Territory”) which Vision World
Territory is currently the Northeast portion of the United States,  the right to
become Vision World Providers, in accordance with the terms and conditions of
the current Vision World Provider Agreements, a copy of which is annexed hereto,
as Exhibit “A”; except that no initial fee will be due to Vision World as a
condition for becoming a Vision World Provider.


(b)   From and after the commencement date of this Agreement (and subject to the
disclosure of this Agreement in any applicable Franchise Disclosure Document),
and during the term of this Agreement, and any Renewal Term, as hereinafter
defined, neither EVI nor Insight, nor any affiliate thereof, will, directly or
indirectly, offer to its franchisees or other EVI store operators,  in the
Vision World Territory, through Provider Agreements or otherwise, the right to
participate in, or provide services pursuant to managed care contracts, other
than those procured through Vision World.  With respect to existing Insight
Providers, within the Vision World Territory, EVI agrees that it will promptly
provide notice of non renewal to such providers, in accordance with the terms of
each such Insight Provider Agreement. To the extent that during the term of this
Agreement, or any renewal thereof, the Vision World Territory shall expand, then
EVI agrees that it will, upon not less than six (6) months prior written notice
from Vision World, cease offering Insight Provider Agreements within such
expanded territories and will provide notice of non renewal to any Insight
Providers within such expanded territory, in accordance with the terms of each
such Insight Provider Agreement, and Insight will thereafter be obligated to
offer Vision World Provider Agreements in accordance with the provisions of
Section 3(a) above.


(c)  Nothing herein prohibits EVI, Insight or any affiliate from continuing to
enter into Provider Agreements with Franchisees of EVI outside of the Vision
World Territory, or from entering into Managed Care Agreements, for services to
be provided by Insight Providers outside of the Vision World Territory.


4. Payments to Vision World and EVI.


 
(a)
Insight Provider Agreements: Vision World will continue to administer the

existing Insight Provider Agreements for Insight Providers within the existing
Vision World Territory, until their termination or non renewal, and will, at all
times, during the term of this Agreement and any Renewal Term, administer the
Insight Provider Agreements and any claims submitted thereunder by Insight
Providers outside of the Vision World Territory. For the services provided in
administering these claims, Vision World will be entitled to receive a
processing fee, which for the first year will be equal to $4.60 per claim
submitted and collected by Vision World pursuant to Managed Care Plans (the
“Insight Administration Fee”). Vision World will deduct and retain the Insight
Administration Fee from any and all payments received from the Managed Care
Plans, on behalf of Insight Providers and thereafter Vision World will remit the
balance of the payment directly to the Insight Provider, together with the
corresponding Explanation of Benefits (“EOB”).  Vision World will have the
right, not more than once each year, to increase the Insight Administration Fee,
provided the amount of the increase may not exceed five (5%) percent, in any one
year.


(b)           Vision World Provider Agreements: In accordance with its standard
Vision World Provider Agreements, for each claim submitted and collected on
behalf of EVI franchisees or other EVI store operators who shall be serving as
Vision World Providers, pursuant to the terms hereof, Vision World will be
entitled to receive an administration fee (the “Vision World Administration
Fee”) equal to twenty-five (25%) percent of the amount collected. Vision World
will deduct the Vision World Administration Fee from the amounts collected, and
will thereafter remit the balance of the payment directly to the EVI franchisees
or operators, together with the corresponding EOB.


(c)           Franchisee Direct
Billing:                                           If, any EVI franchisees, who
become Vision World Providers pursuant to the terms of this Agreement, were, on
the effective date of this Agreement, submitting claims under certain of the
Managed Care Agreements with Insight, directly to one  or more third party
organizations for processing and payment, instead of having the claim
administered through Insight, then, notwithstanding anything to the contrary
contained in this Agreement or in any Vision World Provider Agreement, such
franchisees, may with respect to those third party organizations, continue to
submit such claims directly, instead of through Vision World, and Vision World
shall not be entitled to any Vision World Administration Fee on account
thereof.  In the event any franchisee described in the first sentence of this
Section 4(c) subsequently becomes the franchisee of one or more additional
Sterling Optical Centers, said franchisee shall continue to have the right to
continue to submit the claims described herein, directly to the third party
organization, and not have the claims administered by Vision World. This
provision shall not be applicable to any franchisees that become franchisees of
EVI after the effective date of this Agreement.


(d)           Payments to EVI: Vision World will, on a monthly basis, remit to
EVI, an amount equal to twenty (20%) percent of the total amount of the Vision
World Administration Fees (i.e. 5% of the total amount collected as described
above in Section 4(b) hereof), which it collected during the preceding month,
for claims processed on behalf of EVI franchisees and operators (the “EVI
Fee”).  The EVI Fee will be paid to EVI on or before the 15th day of each and
every month, for amounts received by Vision World during the preceding month,
and will be accompanied by statements detailing, by franchisee and/or operator,
the total amounts of claims received by Vision World and the amounts paid to the
EVI franchisee or EVI store operator.


(e)           Late Payments: Any payments due from Vision World to EVI, which
are not paid within thirty (30) days of the date that they are due will bear
interest at the rate of 1.5% per month, on the overdue amount from the date that
it is due until fully paid.


(e)           Right to Audit:  Vision World will maintain, at its principal
office, adequate books, records, and accounts of all transactions and
correspondence between Vision World, EVI, Insight Providers and EVI
franchisees.  Such books, accounts, and records will be maintained by Vision
World for the Term of this Agreement and any Renewal Term and for a seven
(7)-year period thereafter or longer as may be required by law.  To verify the
amounts received and paid by Vision World under the terms of this Agreement, and
Vision World’s compliance with the terms hereunder, EVI will have the right, not
more than twice each year, to inspect and audit, or cause to be inspected and
audited, the books and records of Vision World and obtain copies of such
records, at Vision World’s offices, during normal business hours, upon
reasonable prior notice.   If any such inspection or audit discloses an
understatement of the amount payable by Vision World hereunder, Vision World
will pay to EVI, or to such other parties as may entitled to the payment, within
30 days after receipt of the inspection or audit report, all amounts due plus
any applicable interest due thereon, calculated at the rate set forth in Section
4(e) above.


5.  Term


This Agreement will commence as of May 1, 2010, and will continue for a period
of five (5) years, to and including April 30, 2015.  Thereafter, this Agreement
will be renewed for successive  terms of five (5) years each (each a “Renewal
Term”), unless either Party, elects to cancel this Agreement, by providing
written notice thereof to the other Party, at least ninety (90) days prior to
the expiration of the then current Term or Renewal Term.


6.   Termination


(a)           Except as provided in subparagraph (b) below, either Party may
terminate this Agreement by providing the other Party with a minimum of sixty
(60) days prior written notice in the event the other Party commits a material
breach of any provision of this Agreement. Said notice must specify the nature
of the material breach.  The breaching Party will have sixty (60) days from the
date of the breaching Party's receipt of the foregoing notice (the “Cure
Period”) to cure said material breach.  In the event the breaching Party fails
to cure the material breach within the Cure Period, this Agreement will upon
written notice automatically terminate upon expiration of the Cure Period;
provided, however, in the event that the breach cannot, in good faith,  be cured
within said sixty (60) day cure period, but the breaching Party within the Cure
Period commences the cure and thereafter diligently prosecutes such cure to its
completion, then the Cure Period will be extended for such reasonable period as
may be necessary to completely cure the breach, provided such period shall not
exceed sixty (60) days unless otherwise agreed to by the non-breaching party in
its sole discretion.


(b)           Notwithstanding the provisions of subparagraph (a) above, this
Agreement may be terminated immediately upon prior written notice by the
terminating Party in the event (i) of the insolvency or the filing of any action
relating to the bankruptcy or insolvency of the other Party, which action is not
dismissed, withdrawn or otherwise ceases to be effective within sixty (60) days
after the filing thereof; (ii) dissolution or liquidation of the other Party; or
(iii) any loss of license or other action by any governmental authority which
precludes one Party from carrying out its obligations hereunder, unless such
license is reinstated or such other action is withdrawn within thirty (30) days
from its initial effective date.


(c)           In the event of a termination under  Sections 5, 6(a) or 6(b)
above, the right to indemnification under Section 9 shall survive for a period
of one year from the date of termination.


(d)           Upon termination of this Agreement, EVI will be entitled to
continue to receive the fees described in Paragraph 4(d), for amounts received
by Vision World on account of any EVI Franchisee who continues to be a Vision
World Provider under the terms of the Vision World Provider Agreement which is
in effect on the date of termination.


7.           Representations of Vision World


To induce EVI and Insight to enter into this Agreement, Vision World represents
and warrants to EVI and Insight as follows:


(a)           Vision World is a duly organized validly existing limited
liability company in good standing the State of New York.  Vision World has the
full power and authority to execute, deliver and perform and consummate its
obligations under this Agreement. This Agreement has been duly and validly
executed and delivered by Vision World and constitutes the valid, legal and
binding obligation of Vision World, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, commercial
reasonableness, good faith and fair dealing (regardless of whether enforcement
is sought in a proceeding at law or in equity).


(b)           The execution, delivery and performance of this Agreement will not
breach or conflict with any of the terms, conditions or provisions of any
agreement, instrument or decree to which Vision World is a party or by which
Vision World is bound.


(c)           All required consents of any third party, if any, to enter into
this Agreement and/or the transactions contemplated hereby, have been obtained.


(d)           There is no action, suit or proceeding pending or, to the best of
the knowledge of Vision World, threatened against Vision World, at law or in
equity, in any court or before any Federal, state, county or municipal
department, bureau, commission, board or agency or any other governmental
instrumentality which would in adversely affect the ability of Vision World to
carry out its obligations under this Agreement.


(e)           Vision World will at all times during the Term of this Agreement,
and any Renewal Term, comply with all applicable federal and state statutes,
including, but not limited to, the Health Insurance Portability and
Accountability Act (HIPAA) of 1996, as same may be amended, from time to time.




8.           Representations of EVI and Insight


To induce Vision World to enter into this Agreement, EVI and Insight each
represent to Vision World as follows:


 (a)           EVI and Insight IPA are each duly organized corporations validly
existing, and in good standing, under the laws of the State of New York; each
has the full power and authority to execute, deliver and perform and consummate
its obligations under this Agreement. This Agreement has been duly and validly
executed and delivered by Insight and EVI and constitutes the valid, legal and
binding obligation of each of them, enforceable against it in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, commercial
reasonableness, good faith and fair dealing (regardless of whether enforcement
is sought in a proceeding at law or in equity)..


(b)           The execution, delivery and performance of this Agreement will not
breach or conflict with any of the terms, conditions or provisions of any
agreement, instrument or decree to
which EVI or Insight is a party or by which either of them is bound.


(c)           All required consents of any third party, if any, to enter into
this Agreement and/or the transactions contemplated hereby, have been obtained.


(d)           There is no action, suit or proceeding pending or, to the best of
the knowledge of EVI and Insight, threatened against EVI or Insight, at law or
in equity, in any court or before any Federal, state, county or municipal
department, bureau, commission, board or agency or any other governmental
instrumentality which would in adversely affect the ability of EVI or Insight to
carry-out its obligations under this Agreement.


(e)           EVI and Insight will, at all times during the Term of this
Agreement and any Renewal Term, comply with all applicable federal and state
statutes, including, but not limited to, the Health Insurance Portability and
Accountability Act (HIPAA) of 1996, as same may be amended, from time to time;


 
9.
Indemnification



(a)           Vision World hereby agrees to indemnify, defend and hold harmless,
EVI, Insight and their respective  officers, directors, and employees, against
any claim, loss, cost, damage, expense or other liability, including, without
limitation, all costs and  reasonable attorney's fees, and liability to third
parties including regulatory authorities arising out of, or in connection with,
a  breach by Vision World of its obligations hereunder or resulting from the
negligent, willful or wanton performance of services, duties or obligations of
Vision World, its officers, directors, employees, agents, servants, under this
Agreement and/or the fraudulent conduct or embezzlement or any other
defalcation, negligence, bad faith, or intentional misconduct attributable to
Vision World or its directors, officers or employees.


(b)            EVI and Insight hereby agree to jointly and severally  indemnify,
defend and hold harmless, Vision World, its officers, directors and employees,
against any claim, loss, cost, damage expense or other liability, including
without limitation all costs and attorney's fees and liability to third parties,
including regulatory authorities, arising out of, or in connection with,
a  breach by EVI, Insight or their affiliates of any of their obligations
hereunder or resulting from the negligent, willful or wanton performance of
services, duties or obligations of EVI, Insight, or their affiliates and/or
their respective officers, directors, employees, and agents under this Agreement
and/or the fraudulent conduct or embezzlement or any other defalcation,
negligence, bad faith, or intentional misconduct attributable to EVI, Insight or
their directors, officers or employees.


 (c)              An indemnitee entitled to indemnification under this Section 9
shall give notice to the indemnitor of a claim or other circumstances likely to
give rise to a request for indemnification, promptly after the indemnitee
becomes aware of the same. If the indemnitor, prior to the expiration of fifteen
(15) days after receipt of notice of a claim by the indemnitee under this
Section 9, has not assumed the defense thereof, the indemnitee may thereupon
undertake the defense thereof on behalf of, and at the risk and expense of, the
indemnitor with all reasonable costs and expenses of such defense to be paid by
the indemnitor. No compromise or settlement of any such claim shall be made
without the prior consent in writing of the indemnitee.
 
10.               Notices


(a)              Any and all notices required to be given pursuant to the terms
of this Agreement must be given in writing, and must be delivered either
personally; by certified United States mail, postage prepaid, return receipt
requested; or by Federal Express or other overnight courier service that obtains
a signed receipt upon delivery, and forwarded to the following addresses or
other to such address as either Party may in writing submit in accordance with
this provision.


If to Vision World:
Vision World, LLC
520 Eighth Avenue - 9th Floor
New York NY 10018
Attention: President


If to EVI and Insight
Emerging Vision, Inc.
520 Eighth Avenue - 23rd Floor
New York NY 10018
Attention: President


(b)               Notices delivered personally or by overnight courier will be
effective on the first business day following delivery, and notices delivered by
United States Mail will be effective three (3) business days after mailing.
Should any Party refuse to accept delivery, notice will be effective upon such
refusal




11.              Governing Law


This Agreement will be governed in all respects by the laws of the State of New
York. The parties hereby agree that any proceeding brought in connection with,
or arising out of, any matter relating to this agreement, or the relationship
created hereby, will be brought in the courts of the State of New York, County
of New York and each of the parties irrevocably consent to exclusive
jurisdiction and venue of such courts.



 
12.
Miscellaneous



(a)           Entire Agreement.                                This
Agreement  constitutes the entire agreement of the parties hereto with respect
to the matters stated herein, and may not be amended or modified unless such
amendment or modification shall be in writing and shall have been signed by the
Party against whom enforcement is sought.


(b)           Execution in
Counterparts.                                           This Agreement may be
executed and delivered in two or more counterparts, each of which will be an
original, but all of which will constitute one and the same instrument.


 (c)              Non Waiver                                 No waiver of any of
the provisions of this Agreement by any Party will be deemed, nor will it
constitute, a waiver of any other provisions, whether or not similar, nor will
any waiver constitute a continuing waiver.  No waiver will be binding unless
executed in writing by the Party making the waiver.


(d)              Provisions
Separable                                           The provisions of this
Agreement are separable from each other, and no provision will be affected or
rendered invalid or unenforceable by virtue of the fact that for any reason any
other or others of them may be invalidated or made unenforceable in whole or in
part. The invalidity or unenforceability of any terms or provisions hereof will
in no way affect the validity or enforceability of any other terms or
provisions.


(e)              Headings                      The headings of articles and
sections continued in this Agreement are for reference purposes only and will
not affect in any way the meaning or interpretation of this Agreement.






BALANCE OF PAGE LEFT BLANK INTENTIONALLY

 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the parties have executed and entered into this Agreement as
of the day and year first set forth above.




VISION WORLD, LLC


By:              /s/Myles Lewis


Title:              Chief Operating Officer




EMERGING VISION, INC.


By: /s/Glenn Spina


Title: President and Chief Executive Officer


INSIGHT MANAGED VISION CARE


By: /s/Glenn Spina


Title: President and Chief Executive Officer




INSIGHT IPA OF NEW YORK, INC.


By: /s/Glenn Spina


Title: President and Chief Executive Officer

 